EXHIBIT 10.4

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made by and
between CEP Services Company, Inc., a Delaware corporation (the “Company”),
Michael B. Hiney (“Executive”) and, solely for the limited purpose set out in
Section 7(m) of this Agreement, Constellation Energy Partners LLC, a Delaware
limited liability company (“CEP”).

WHEREAS, the Company is a wholly owned subsidiary of CEP;

WHEREAS, the Company and Executive previously entered into an Employment
Agreement, effective as of May 1, 2009 (the “Original Agreement”); and

WHEREAS, in August 2011, Constellation Energy Group, Inc. (“CEG”) sold all of
the Class A Units and Class B Units of CEP that it beneficially owned to
PostRock Energy Corporation, which resulted in a Class A Event having occurred
under the Original Agreement; and

WHEREAS, in March 2012, CEG consummated a merger with Exelon Corporation, which
also resulted in a Class A Event having occurred under the Original Agreement;
and

WHEREAS, the Company and Executive desire to amend the Original Agreement to
(i) address the impact of the foregoing transfers of equity interests by CEG and
of CEG on the change of control provisions set forth in the Original Agreement,
(ii) extend the term of the Original Agreement by two years and (iii) make
certain other revisions set forth herein;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

22.

DEFINITIONS AND INTERPRETATIONS

(a) Definitions.

(i) “Affiliate” means, with respect to any natural person, firm, partnership,
association, corporation, limited liability company, company, trust, entity,
public body or government (a “Person”), any Person that, directly or indirectly,
controls, is controlled by, or is under common control with, such Person. The
term “control” (including the terms “controlled by” and “under common control
with”) as used in this definition means the possession, directly or indirectly,
of the power to direct or cause the direction of management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. With respect to any natural person, the term “Affiliate” means
(i) the spouse or children (including those by adoption) and siblings of such
Person; and any trust whose primary beneficiary is such Person, such Person’s
spouse, such Person’s siblings and/or one or more of such Person’s lineal
descendants, (ii) the legal representative or guardian of such Person or of any
such immediate family member in the event such Person or any such immediate
family member becomes mentally incompetent and (iii) any Person controlled by or
under common control with any one or more of such Person and the Persons
described in clauses (i) or (ii) preceding.

(ii) “Annual Base Salary” means, as of a specified date, Executive’s annual base
salary as of such date determined pursuant to Section (a).

 

1



--------------------------------------------------------------------------------

(iii) “Annual Compensation” means, as of particular date, an amount equal to:

(A) the Target-Level Bonus for the year in which such date falls; plus

(B) the greater of:

i) Executive’s Annual Base Salary at the annual rate in effect on the date of
his Involuntary Termination;

ii) Executive’s Annual Base Salary at the annual rate in effect 180 days prior
to the date of his Involuntary Termination; and

iii) Executive’s Annual Base Salary at the annual rate in effect immediately
prior to a Change of Control if Executive’s employment shall be subject to an
Involuntary Termination during the Change of Control Period.

(iv) “Board” means the Board of Managers of CEP.

(v) “Cause” means Executive

(A) has engaged in gross negligence, gross incompetence or willful misconduct in
the performance of his duties,

(B) has failed to substantially perform the duties and services reasonably
required by the Company; provided, that such failure continues for at least 30
days after Executive’s receipt of written notice of such failure from the
Company,

(C) has willfully engaged in conduct that is materially injurious to CEP or its
subsidiaries (monetarily or otherwise),

(D) has committed an act of fraud, embezzlement or willful breach of a fiduciary
duty to the Company or CEP (including the unauthorized disclosure of
confidential or proprietary material information of the Company or CEP) or

(E) has been convicted of, pled guilty to, or pleaded no contest to, a crime
involving fraud, dishonesty or moral turpitude.

For purposes of this definition, “moral turpitude” means an act of baseness,
vileness or depravity in the private and social duties which one owes to his
fellow man.

(vi) “Change of Control” shall be deemed to have occurred upon any one or more
of the following events:

(A) Board Change.

i) During any period of 24 consecutive months, individuals who, at the
commencement of such period, constitute all of the Class B Managers (the
“Incumbent Class B Managers”) cease for any reason to constitute all of the
Class B Managers; provided, however, that any person becoming a Class B Manager
subsequent to the commencement of such period, whose election or nomination for
election was approved by a vote of at least two Incumbent Class B Managers then
on the Board (either by a specific vote or by approval of the proxy statement of
CEP in which such person is named as a nominee for Class B Manager, without
written objection to such

 

2



--------------------------------------------------------------------------------

nomination) shall be an Incumbent Class B Manager; provided further, however,
that no individual initially nominated as a Class B Manager of CEP by the holder
of the Class A Units of CEP or any of its Affiliates, or nominated or elected as
a result of an actual or threatened election contest with respect to the
Managers of CEP or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board, shall be deemed to
be an Incumbent Class B Manager; or

ii) Excluding the circumstances described in Section 1(a)(vi)(A)iii), during any
period of 24 consecutive months, individuals who, at the commencement of such
period, constitute the Board (each, an “Incumbent Board Member”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any person becoming a Class B Manager subsequent to the commencement of such
period, whose election or nomination for election was approved by a vote of at
least two Incumbent Class B Managers then on the Board (either by a specific
vote or by approval of the proxy statement of CEP in which such person is named
as a nominee for Class B Manager, without written objection to such nomination)
shall be an Incumbent Board Member; provided further, however, that no
individual initially nominated as a Class B Manager of CEP by the holder of the
Class A Units of CEP or any of its Affiliates, or nominated or elected as a
result of an actual or threatened election contest with respect to the Managers
of CEP or as a result of any other actual or threatened solicitation of proxies
by or on behalf of any person other than the Board, shall be deemed to be an
Incumbent Class B Manager; or

iii) During the period of 24 consecutive months immediately following the
occurrence of a Class A Event, at least one Class B Manager ceases for any
reason to serve CEP as a Manager, whether by removal, resignation or otherwise;

(B) Unit Acquisition. The consummation of any transaction (including, without
limitation, any merger, consolidation, tender offer, or exchange offer) the
result of which is that any “person” (as such term is defined in Section 3(a)(9)
of the Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of CEP representing 25%
or more of the combined voting power of CEP’s then outstanding securities
eligible to vote for the election of the Board (the “CEP Voting Securities”);
provided, however, that, except with respect to PostRock or any of its
Affiliates, the event described in this paragraph (ii) shall not be deemed to be
a change in control by virtue of any of the following acquisitions (A) by CEP or
any organization with respect to which CEP owns a majority of the outstanding
equity interest or has the power to vote or direct the voting of sufficient
securities to elect a majority of the Managers (or equivalent) (a “Subsidiary
Company”), (B) by any employee benefit plan (or related trust) sponsored or
maintained by CEP or any Subsidiary Company, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), or (E) pursuant to
any acquisition by Executive or any group of persons including Executive (or any
entity controlled by Executive or any group of persons including Executive);

(C) Business Combination. Consummation of a reorganization, merger,
consolidation, statutory equity exchange or similar form of business transaction
involving CEP or any Subsidiary Company (a “Business Combination”), unless
immediately following such Business Combination: (A) more than 60% of the total
voting power of (x) the organization resulting from such Business Combination
(the “Surviving Organization”), or (y) if applicable, the ultimate parent
organization that directly or indirectly has beneficial ownership of at least
95% of the voting securities eligible to elect managers or directors of the
Surviving Organization (the “Parent Organization”), is represented by CEP Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by equity interests into which such CEP
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same

 

3



--------------------------------------------------------------------------------

proportion as the voting power of such CEP Voting Securities among the holders
thereof immediately prior to the Business Combination, (B) no person (other than
any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Organization or the Parent Organization), is or becomes the beneficial
owner, directly or indirectly, of 25% or more (the “Applicable Percentage”) of
the total voting power of the outstanding voting securities eligible to elect
managers or directors of the Parent Organization (or, if there is no Parent
Organization, the Surviving Organization) except where such person held the
Applicable Percentage of CEP Voting Securities immediately prior to the
consummation of the Business Combination and (C) at least a majority of the
members of the board of managers or directors of the Parent Organization (or, if
there is no Parent Organization, the Surviving Organization) following the
consummation of the Business Combination were Managers at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination that satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”);

(D) Liquidation. The equity holders of CEP approve a plan of complete
liquidation or dissolution of CEP; or

(E) Asset Sale. The consummation of a sale or disposition by CEP of all or
substantially all of CEP’s assets, other than a sale or disposition where the
holders of CEP Voting Securities outstanding immediately prior thereto hold
securities immediately thereafter that represent more than 60% of the combined
voting power of the voting securities of the acquiror, or parent of the
acquiror, of such assets.

Notwithstanding the foregoing, a change in control of CEP shall not be deemed to
occur solely because any person acquires beneficial ownership of 25% or more of
CEP Voting Securities as a result of the acquisition of CEP Voting Securities by
CEP that reduces the number of CEP Voting Securities outstanding; provided,
however, that if after such acquisition by CEP such person becomes the
beneficial owner of additional CEP Voting Securities that increases the
percentage of outstanding CEP Voting Securities beneficially owned by such
person, a change in control of CEP shall then occur.

(vii) “Change of Control Period” means, with respect to a Change of Control, the
two-year period beginning on the date upon which such Change of Control occurs.

(viii) “Class A Event” means the occurrence of any event through which or as a
consequence of which (A) PostRock shall cease to beneficially own, directly or
indirectly, at least 50% of the Class A Units of CEP that are then outstanding
(including where PostRock or any of its direct or indirect subsidiaries
(individually, a “PostRock Entity”) enters into a total return swap or any other
contractual arrangement whereby a PostRock Entity transfers any economic
interest in at least 50% of the Class A Units of CEP that are then outstanding);
(B) a PostRock Acquisition occurs; or (C) PostRock shall cease to have the
right, directly or indirectly, to direct the appointment of all Class A Managers
pursuant to Section 11.8(d) of the LLC Agreement or otherwise (including where
any PostRock Entity enters into any contractual arrangement whereby a PostRock
Entity grants any Person other than a wholly owned PostRock Entity the right or
option, directly or indirectly, to direct the appointment of any number of the
Class A Managers pursuant to Section 11.8(d) of the LLC Agreement or otherwise).
Notwithstanding the amendment of the definition of Class A Event in this
Agreement, a Class A Event shall be deemed to have occurred, most recently as of
March 12, 2012, for purposes of a potential Change of Control under
Section 1(a)(vi)(A)iii).

(ix) “Code” means the Internal Revenue Code of 1986, as amended.

(x) “Compensation Committee” means the Compensation Committee of the Board.

(xi) “Disability” means that, as a result of Executive’s incapacity due to
physical or mental illness, (i) he shall have been absent from the full-time
performance of his duties for six consecutive months, (ii) the

 

4



--------------------------------------------------------------------------------

Board reasonably determines that such incapacity is expected to be suffered for
a period of at least 12 consecutive months from the date such absence first
occurred and (iii) he shall not have returned to full-time performance of his
duties within 30 days after written notice of disability is given to Executive
or his representative by the Company (a “Disability Notice”); provided, however,
that such Disability Notice may not be given prior to 30 days before the
expiration of such six-month period.

(xii) “Effective Date” means April 5, 2012.

(xiii) “Enhanced Severance Amount” means an amount equal to two times
Executive’s Annual Compensation.

(xiv) “Event of Good Reason” means:

(A) The occurrence, prior to a Change of Control or after the expiration of a
Change of Control Period, of any one or more of the following:

i) a material reduction in the nature or scope of Executive’s authority or
duties from those previously applicable to him; provided, however, that, if
Executive holds more than one office, the removal from any offices other than
the most senior shall not constitute an Event of Good Reason;

ii) a reduction in Executive’s Annual Base Salary, except with Executive’s prior
written consent;

iii) a diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans that provide opportunities
to receive compensation that are substantially similar to the opportunities
provided by CEP or the Company to executives with comparable duties (subject, in
each case to CEP and Executive performance, as applicable);

iv) a change in the location of Executive’s principal place of employment by the
Company by more than 60 miles from the location where he was principally
employed; provided, however, that such change in the location of Executive’s
principal place of employment shall not constitute an Event of Good Reason if
Executive consents to such decision to relocate prior to such change in
location.

(B) The occurrence, within a Change of Control Period, of any one or more of the
following (except with Executive’s prior written consent):

i) a material reduction in the nature or scope of Executive’s authority or
duties from those applicable to him immediately prior to the date on which a
Change of Control occurs;

ii) a reduction in Executive’s Annual Base Salary from that provided to him
immediately prior to the date on which a Change of Control occurs;

iii) a diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans that provide opportunities
to receive compensation that are the greater of (A) the opportunities provided
by CEP or the Company and any of its subsidiaries for executives with comparable
duties or (B) the opportunities under any such plans under which he was
participating immediately prior to the date on which a Change of Control occurs
that have at least the same potential target performance level compensation
thereunder with no material increase to the difficulty of achieving such target
performance level in light of CEP’s then-current financial condition, operations
and business plan;

iv) a material diminution in employee benefits (including medical, dental, life
insurance and long-term disability plans) and perquisites applicable to
Executive from the greater of (A) the

 

5



--------------------------------------------------------------------------------

employee benefits and perquisites provided by CEP or the Company and any of its
subsidiaries to executives with comparable duties or (B) the employee benefits
and perquisites to which Executive was entitled immediately prior to the date on
which a Change of Control occurs; or

v) a change in the location of Executive’s principal place of employment by the
Company by more than 60 miles from the location where he was principally
employed immediately prior to the date on which a Change of Control occurs;
provided, however, that such change in the location of Executive’s principal
place of employment shall not constitute an Event of Good Reason if Executive
consents to the decision to relocate prior to such change in location.

(xv) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(xvi) “Involuntary Termination” means any termination of Executive’s employment
with the Company that:

(A) does not result from a resignation by Executive (other than a resignation
pursuant to clause (iii) of this Section 1(a)(xvi));

(B) results from the Company’s delivery of a notice pursuant to Section 3(a)
that no automatic extension shall occur upon the Initial Expiration Date; or

(C) results from a resignation by Executive on or before the date that is 60
days after the occurrence of an Event of Good Reason;

provided, however, that the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.

(xvii) “LLC Agreement” means the Second Amended and Restated Operating Agreement
of Constellation Energy Partners LLC, dated as of November 20, 2006, as amended,
and as may be further amended from time to time.

(xviii) “Manager” means a member of the Board.

(xix) “Omnibus Incentive Plan” means (i) Constellation Energy Partners LLC
Long-Term Incentive Plan, (ii) the Constellation Energy Partners LLC 2009
Omnibus Incentive Plan and (iii) any additional or successor plan adopted by CEP
or any of its Affiliates for the benefit of the employees of CEP or any of its
Affiliates, each as amended, restated or otherwise modified from time to time.

(xx) “Performance Award” has the meaning given such term in the Omnibus
Incentive Plan.

(xxi) “PostRock” means PostRock Energy Corporation, a Delaware corporation.

(xxii) “PostRock Acquisition” means the consummation of a reorganization,
merger, consolidation, statutory equity exchange or similar form of business
transaction involving PostRock (a “PostRock Business Combination”), unless
immediately following such PostRock Business Combination: (A) more than 60% of
the total voting power of (x) the organization resulting from such PostRock
Business Combination (the “PostRock Surviving Organization”), or (y) if
applicable, the ultimate parent organization that directly or indirectly has
beneficial ownership of at least 95% of the voting securities eligible to elect
managers or directors of the PostRock Surviving Organization (the “PostRock
Parent Organization”), is represented by combined voting power of PostRock’s
then outstanding securities eligible to vote for the election of the PostRock
Board (the “PostRock Voting Securities”) that were outstanding immediately prior
to such PostRock Business Combination (or, if applicable, is represented by
equity interests into which such

 

6



--------------------------------------------------------------------------------

PostRock Voting Securities were converted pursuant to such PostRock Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such PostRock Voting
Securities among the holders thereof immediately prior to the PostRock Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the PostRock Surviving Organization or the
PostRock Parent Organization), is or becomes the beneficial owner, directly or
indirectly, of 25% or more (the “PostRock Percentage”) of the total voting power
of the outstanding voting securities eligible to elect managers or directors of
the PostRock Parent Organization (or, if there is no PostRock Parent
Organization, the PostRock Surviving Organization) except where such person held
the PostRock Percentage of PostRock Voting Securities immediately prior to the
consummation of the PostRock Business Combination and (C) at least a majority of
the members of the board of managers or directors of the PostRock Parent
Organization (or, if there is no PostRock Parent Organization, the PostRock
Surviving Organization) following the consummation of the PostRock Business
Combination were members of the PostRock Board at the time of the PostRock
Board’s approval of the execution of the initial agreement providing for such
PostRock Business Combination.

(xxiii) “PostRock Board” means the Board of Directors of PostRock.

(xxiv) “PostRock Ownership Event” means the consummation of any transaction or
other event whereby PostRock or any of its Affiliates becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 49% or more of CEP’s then-outstanding Common Units.

(xxv) “Severance Amount” means an amount equal to one and one-half times
Executive’s Annual Compensation; provided, however, that such amount shall
include a Target-Level Bonus only if a bonus was paid to or earned by Executive
for the most recently completed fiscal year of CEP.

(xxvi) “Severance Period” means the period commencing on the date of Involuntary
Termination and continuing for 12 months thereafter.

(xxvii) “Special Termination Option” means Executive’s right to terminate his
employment hereunder within one year of the first occurrence of a PostRock
Ownership Event.

(xxviii) “Target-Based Grant” means an award under the Omnibus Incentive Plan
for which eligibility or pay-out is determined by reference to the achievement
of a Performance Goal, as such term is defined in the Omnibus Incentive Plan.

(xxix) “Target-Level Bonus” means that bonus required or indicated under a
Performance Award or other Target-Based Grant under the Omnibus Incentive Plan
or other bonus arrangement of CEP or the Company, in each case as if all target
performance goals were achieved.

(b) Interpretations.

(i) General. In this Agreement, unless a clear contrary intention appears,
(a) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision, (b) reference to any Article or Section means such
Article or Section hereof, (c) the words “including” (and with correlative
meaning “include”) means including, without limiting the generality of any
description preceding such term and (d) where any provision of this Agreement
refers to action to be taken by either party, or that such party is prohibited
from taking an action, such provision shall be applicable whether such action is
taken directly or indirectly by such party.

(ii) Comparable Positions. For purposes of this Agreement, the offices of chief
financial officer or general counsel shall be deemed to have comparable duties
to those of Executive.

 

7



--------------------------------------------------------------------------------

23.

EMPLOYMENT AND DUTIES

(a) Employment. Effective as of the Effective Date and continuing for the period
of time set forth in Section (a) of this Agreement (the “Term”), Executive’s
employment by the Company shall be subject to the terms and conditions of this
Agreement.

(b) Positions. From and after the Effective Date during the Term, the Company
shall employ Executive in the position of Chief Accounting Officer and
Controller of CEP and Chief Accounting Officer and Controller of the Company.

(c) Duties and Services. Executive agrees to serve in the position(s) referred
to in Section (b) and to perform diligently the duties and services appertaining
to such offices, as well as such additional duties and services appropriate to
such offices that CEP or the Company may reasonably designate from time to time.
Executive’s employment shall also be subject to the policies maintained and
established by CEP or the Company that are of general applicability to CEP’s or
the Company’s employees, as such policies may be amended from time to time.

(d) Other Interests. Executive agrees, during the period of such employment by
the Company, to devote substantially all of Executive’s business time, energy
and efforts to the business and affairs of CEP and the Company.

(e) Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of CEP and
the Company. In keeping with such duty, Executive shall make full disclosure to
CEP and the Company of all business opportunities pertaining to CEP’s or the
Company’s businesses and shall not appropriate for Executive’s own benefit
business opportunities concerning CEP’s or the Company’s businesses.

(f) Disclosure Representation. Executive represents to the Company that no event
of the type referred to in Section 1(a)(v)(E) has occurred with respect to
Executive other than as has been disclosed to the Board.

24.

TERM AND TERMINATION OF EMPLOYMENT

(a) Term. Unless Executive’s employment hereunder is sooner terminated pursuant
to other provisions hereof, the Company agrees to employ Executive for the
period beginning on the Effective Date and ending on May 1, 2014 (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if
Executive’s employment hereunder has not been terminated pursuant to Section (b)
or Section 3(c), then said term of employment shall automatically be extended
for an additional one-year period unless on or before the date that is 180 days
prior to the Initial Expiration Date or any anniversary thereof either party
shall give written notice to the other that no such automatic extension shall
occur. Notwithstanding the foregoing, if a Change of Control occurs during the
term of this Agreement, the term of this Agreement shall automatically extend
until the last day of the Change of Control Period.

(b) The Company’s Right To Terminate. Notwithstanding the provisions of
Section 3(a), the Company shall have the right to terminate Executive’s
employment under this Agreement at any time for any of the following reasons:

(i) upon Executive’s death;

(ii) upon Executive’s Disability;

 

8



--------------------------------------------------------------------------------

(iii) for Cause; or

(iv) for any other reason whatsoever, in the sole discretion of the Board.

(c) Executive’s Right To Terminate. Notwithstanding the provisions of
Section 3(a), Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:

(i) as a result of an Event of Good Reason; provided, however, that prior to
Executive’s termination as a result of an Event of Good Reason, Executive must
give written notice to the Company of the specific occurrence that resulted in
the Event of Good Reason and such occurrence must remain uncorrected for 30
calendar days following such written notice; or

(ii) at any time for any other reason whatsoever, in the sole discretion of
Executive.

(d) Notice of Termination. If the Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the Term, it shall do so
by giving written notice to Executive that it has elected to terminate
Executive’s employment hereunder and stating the effective date and reason for
such termination; provided, however, that no such action shall alter or amend
any other provisions of this Agreement or rights arising under this Agreement.
If Executive desires to terminate his employment hereunder at any time prior to
expiration of the Term, he shall do so by giving a 60-day written notice to the
Company that he has elected to terminate his employment hereunder and stating
the effective date and reason for such termination; provided, however, that no
such action shall alter or amend any other provisions of this Agreement or
rights arising under this Agreement.

(e) Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer and manager or
director, as applicable, (if applicable) of CEP, the Company and each of its
Affiliates, unless Executive owns at least 10% of the issued and outstanding CEP
Voting Securities, in which case such resignation shall not be deemed an
automatic resignation of Executive from the Board, and from the board of
directors or similar governing body of any corporation, limited liability
company or other entity in which CEP holds an equity interest and with respect
to which board or similar governing body Executive serves as CEP’s designee or
other representative.

25.

COMPENSATION AND BENEFITS

(a) Base Salary. During the Term, Executive shall receive an initial Annual Base
Salary of $198,275, effective February 27, 2012. Executive’s Annual Base Salary
shall be reviewed by the Compensation Committee on an annual basis, and, in the
sole discretion of the Compensation Committee, such Annual Base Salary may be
increased, effective as of any date determined by the Compensation Committee.
Executive’s Annual Base Salary shall be paid in equal installments in accordance
with the Company’s standard policy regarding payment of compensation to
executives but no less frequently than monthly.

4. Bonuses. During the Term, the Company shall cause CEP to make yearly grants
to Executive of a Performance Award under the Omnibus Incentive Plan; provided,
however, that all determinations relating to Executive’s participation,
including those relating to the performance goals applicable to Executive and
Executive’s level of participation and payout opportunity, shall be made by the
Compensation Committee in its sole discretion.

(b) Long-Term Incentive. During the Term, the Company shall cause CEP to make
yearly long-term incentive grants to Executive under the Omnibus Incentive Plan;
provided, however, that all determinations relating to Executive’s
participation, including those relating to the performance goals applicable to
Executive

 

9



--------------------------------------------------------------------------------

and Executive’s level of participation and payout opportunity, shall be made by
the Compensation Committee in its sole discretion.

(c) Life Insurance. To the extent such insurance is available to the Company on
commercially reasonable terms, the Company shall obtain, and thereafter maintain
at all times prior to the termination of Executive’s employment hereunder
pursuant to 3, a term life insurance policy with a responsible and reputable
insurance company on the life of Executive, in the face amount equal to
Executive’s then-current Annual Base Salary, which policy shall name any party
designated by Executive as the beneficiary thereunder.

(d) Other Perquisites. During Executive’s employment hereunder, Executive shall
be afforded the following benefits as incidences of his employment:

(i) Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
employees generally, the Company shall no less frequently than monthly reimburse
Executive for, or pay on behalf of Executive, reasonable and appropriate
expenses incurred by Executive for business related purposes, including dues and
fees to industry and professional organizations and costs of entertainment and
business development.

(ii) Vacation. During his employment hereunder, Executive shall be entitled each
calendar year to such number of days of paid vacation and to all holidays, in
each case as provided to employees of the Company generally.

(iii) Other Company Benefits. Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, that are now, or may hereafter be, available to other
executives or employees of the Company. Such benefits, plans and programs shall
include any profit sharing plan, thrift plan, health insurance or health care
plan, life insurance, disability insurance, pension plan, supplemental
retirement plan, vacation and sick leave plan, and the like that may be
maintained by the Company. The Company shall not, however, by reason of this
paragraph be obligated to institute, maintain or refrain from changing, amending
or discontinuing any such benefit plan or program, as long as such changes are
similarly applicable to employees generally.

26.

EFFECT OF TERMINATION ON

COMPENSATION; ADDITIONAL PAYMENTS

(a) Termination Other Than an Involuntary Termination.

(i) Except as provided in Section 5(a)(ii), if Executive’s employment hereunder
shall terminate upon expiration of the Term because either party has provided
the notice contemplated in Section 3(a) or for any other reason except those
described in Section 5(b) and Section 5(c), then all compensation and all
benefits to Executive under this Agreement shall continue to be provided until
the date of such termination of employment, and such compensation and benefits
shall terminate contemporaneously with such termination of employment.

(ii) If Executive shall die or the Company shall have delivered a Disability
Notice, then all compensation and all benefits to Executive under this Agreement
shall continue to be provided until the date of such death or the date on which
the Disability Notice is delivered; provided, however, that (A) all awards under
the Omnibus Incentive Plan shall immediately accelerate, if then unvested, and
vest in Executive or the legal representative of his estate; and (B) for the
year in which Executive’s death or the Company’s delivery of a Disability
Notice, as applicable, occurs, the Company shall pay in cash, within sixty
(60) days

 

10



--------------------------------------------------------------------------------

after the date of such death or delivery of such Disability Notice, to Executive
or the legal representative of his estate the applicable Target-Level Bonus, pro
rated for the number of days elapsed in such year at the time of such death or
delivery, as applicable.

(b) Involuntary Termination Other Than During a Change of Control Period. If
Executive’s employment hereunder shall be subject to an Involuntary Termination
that occurs prior to a Change of Control or after the expiration of a Change of
Control Period, then the Company shall, subject to Section 5(g), pay to
Executive, as additional compensation for services rendered to the Company
(including CEP and its subsidiaries), the following amounts and take the
following actions after the last day of Executive’s employment with the Company:

(i) Pay Executive a lump-sum cash payment in an amount equal to the Severance
Amount, which lump-sum cash payment shall be made on the first day the timing of
which would not cause any part of the Severance Amount to be subject to
additional taxes or interest under Section 409A of the Code.

(ii) Cause any and all outstanding options and other non-vested awards under the
Omnibus Incentive Plan that are held by Executive, to become immediately vested,
earned and exercisable in full and cause Executive’s accrued benefits under any
and all nonqualified deferred compensation plans sponsored by CEP or the Company
to become immediately nonforfeitable.

(iii) Cause Executive and those of his dependents (including Executive’s spouse)
who were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance Period
at no greater cost to Executive than that applicable to a similarly situated
Company employee who has not terminated employment; provided, however, that

(A) such coverage shall terminate if and to the extent Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to the Company by Executive),

(B) if Executive (and/or Executive’s spouse) would have been entitled to retiree
medical and/or dental coverage under the Company’s plans had Executive
voluntarily retired on the date of such Involuntary Termination, then such
coverages shall be continued as provided under such plans, and

(C) such coverage to Executive (or the receipt of equivalent benefits) shall be
provided under one or more insurance policies so that reimbursement or payment
of benefits to Executive thereunder shall not result in taxable income to
Executive (or, if any such reimbursement or payment of benefits is taxable to
Executive, then the Company shall pay to Executive an amount (the “tax gross-up
payment”) equal to an amount as is required to hold Executive harmless from any
additional tax liability (including liability under Section 409A of the Code)
relating to such reimbursement or payment). Any such tax gross-up payment shall
be made as soon as practicable after Executive remits the taxes, but in all
events within 30 days of such remittance.

The Company shall pay any premiums arising from such coverage on a monthly
basis.

(c) Involuntary Termination in Anticipation of a Change of Control or During a
Change of Control Period; Special Termination Option. If (X) Executive’s
employment hereunder shall be subject to an Involuntary Termination either
(i) during the period commencing on the public announcement of a transaction
which if consummated will constitute a Change of Control and ending on the date
of consummation of such Change of Control and if such termination (1) was at the
request of a third party effecting the Change of Control or (2) otherwise arose
in connection with or in anticipation of the Change of Control or (ii) during a
Change of Control Period or (Y) Executive shall have delivered notice to the
Company of his exercise of the Special

 

11



--------------------------------------------------------------------------------

Termination Option within one year following the first occurrence of a PostRock
Ownership Event, then the Company shall, subject to Section 5(g), pay to
Executive, as additional compensation for services rendered to the Company
(including CEP and its subsidiaries), the following amounts and take the
following actions after the last day of Executive’s employment with the Company:

(i) Pay Executive a lump-sum cash payment in an amount equal to the Enhanced
Severance Amount, which lump-sum cash payment shall be made on the first day the
timing of which would not cause any part of the Enhanced Severance Amount to be
subject to additional taxes or interest under Section 409A of the Code.

(ii) Pay Executive a lump-sum cash payment in respect of the Performance Award
under the Omnibus Incentive Plan for the then-current year, which amount (the
“Current-Year PA Payment”) shall be paid out as if target-level performance
thereunder will have been achieved for such year; provided, however, that the
Current-Year PA Payment shall be prorated based on the number of whole or
partial months that have occurred as of the date of such Involuntary
Termination. The Current-Year PA Payment shall be made on the first day the
timing of which would not cause any part of such payment to be subject to
additional taxes or interest under Section 409A of the Code.

(iii) Pay Executive a lump-sum cash payment under the Omnibus Incentive Plan for
any Target-Based Grants for the then-current year (not including any Performance
Awards), which amount (the “Other TBG Payment”) shall be paid out as if
target-level performance thereunder will be achieved for such year; provided,
however, that the Other TBG Payment shall be prorated based on the number of
whole or partial months that have occurred as of the date of such Involuntary
Termination. The Other TBG Payment shall be made on the first day the timing of
which would not cause any part of such payment to be subject to additional taxes
or interest under Section 409A of the Code.

(iv) Cause any and all outstanding options and other non-vested awards under the
Omnibus Incentive Plan that are held by Executive, to become immediately vested,
earned and exercisable in full and cause Executive’s accrued benefits under any
and all nonqualified deferred compensation plans sponsored by CEP or the Company
to become immediately nonforfeitable.

(v) Cause Executive and those of his dependents (including Executive’s spouse)
who were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance Period
at no greater cost to Executive than that applicable to a similarly situated
Company employee who has not terminated employment; provided, however, that

(A) such coverage shall terminate if and to the extent Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to the Company by Executive),

(B) if Executive (and/or Executive’s spouse) would have been entitled to retiree
medical and/or dental coverage under the Company’s plans had Executive
voluntarily retired on the date of such Involuntary Termination, then such
coverages shall be continued as provided under such plans, and

(C) such coverage to Executive (or the receipt of equivalent benefits) shall be
provided under one or more insurance policies so that reimbursement or payment
of benefits to Executive thereunder shall not result in taxable income to
Executive.

The Company shall pay any premiums arising from such coverage on a monthly
basis.

(vi) Should any amount paid or benefit delivered pursuant to this Section 5(c)
result in an excise tax payable by Executive, the Company shall pay to Executive
an amount (the “tax gross-up payment”) as is

 

12



--------------------------------------------------------------------------------

required to hold Executive harmless from such excise tax and any additional tax
liability arising as a result of any part of the tax gross-up payment. Any such
tax gross-up payment shall be made as soon as practicable after Executive remits
the taxes, but in all events within 30 days of such remittance.

(d) Interest on Late Payments. If any payment provided for in Section 5(a),
Section (b) or Section 5(c) hereof is not made when due, then the Company shall
pay to Executive interest on the amount payable from the date that such payment
should have been made under such Section until such payment is made, which
interest shall be calculated, on a per-annum basis, at 2% plus the prime or base
rate of interest as reported from time to time in the Wall Street Journal, and
shall further hold Executive harmless from any liability under Section 409A of
the Code.

(e) Liquidated Damages. In light of the difficulties in estimating the damages
for an early termination of Executive’s employment under this Agreement, the
Company and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this 5 shall be received by Executive as liquidated
damages.

(f) Other Benefits. This Agreement governs the rights and obligations of
Executive and the Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to unit options, restricted units, incentive and deferred
compensation, life insurance policies insuring the life of Executive and other
benefits under the plans and programs maintained by the Company shall be
governed by the separate agreements, plans and other documents and instruments
governing such matters.

(g) Release. As a condition to the Company’s obligations arising under
Section 5(b) and Section 5(c), Executive shall first execute and deliver to the
Company a release, in the form reasonably established by the Compensation
Committee, releasing the Company, CEP and their respective Affiliates, officers,
managers, directors, employees and agents, from any and all claims and from any
and all causes of action of any kind or character, including all claims and
causes of action arising out of Executive’s employment hereunder or the
termination of such employment. The performance of the Company’s obligations
under Section 5(b) and Section 5(c) and the receipt of the severance benefits
provided thereunder by Executive shall constitute full settlement of all such
claims and causes of action. Executive shall not be under any duty or obligation
to seek or accept other employment following a termination of employment
pursuant to which severance benefits under Section 5(b) and Section 5(c) are
owing and any amounts due Executive pursuant to Section 5(b) and Section 5(c)
shall not be reduced or suspended if Executive accepts subsequent employment or
earns any amounts as a self-employed individual. Executive’s rights under
Section 5(b) and Section 5(c) are Executive’s sole and exclusive rights against
the Company and any of its Affiliates and the Company’s and its Affiliates’ sole
and exclusive liability to Executive under, by reason of or related to this
Agreement, whether in contract, tort or otherwise, for the termination of his
employment by the Company. Nothing contained in this Section 5(g) shall be
construed to be a waiver by Executive of any benefits accrued for or due
Executive under any employee benefit plan (as such term is defined in the
Employee Retirement Income Security Act of 1974, as amended) maintained by the
Company, CEP or any of their respective subsidiaries except that Executive shall
not be entitled to any severance benefits pursuant to any severance plan or
program of the Company, CEP or any of their respective subsidiaries.

27.

OTHER AGREEMENTS

(a) Protection of Confidential Information.

(i) Disclosure to and Property of CEP or the Company. All information, designs,
ideas, concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the

 

13



--------------------------------------------------------------------------------

period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
CEP’s or the Company’s business, trade secrets, products or services (including
all such information relating to corporate opportunities, product specification,
compositions, manufacturing and distribution methods and processes, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within a customer’s organizations or within the
organization of acquisition prospects, marketing and merchandising techniques,
business plans, computer software or programs, computer software and database
technologies, prospective names and marks) (collectively, the “Confidential
Information”) shall be disclosed to CEP or the Company and are and shall be the
sole and exclusive property of the Company. Moreover, all documents, videotapes,
written presentations, brochures, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic databases, maps, drawings, architectural renditions,
models and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Work Product”) are and shall be the
sole and exclusive property of the Company. Upon Executive’s termination of
employment hereunder, for any reason, Executive shall promptly deliver such
Confidential Information and Work Product, and all copies thereof, to the
Company.

(ii) Disclosure to Executive. The Company has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of CEP or the Company; and/or has and will entrust
Executive with business opportunities of CEP or the Company; and/or has and will
place Executive in a position to develop business goodwill on behalf of CEP or
the Company. Executive agrees to preserve and protect the confidentiality of all
Confidential Information or Work Product.

(iii) No Unauthorized Use or Disclosure. Executive agrees that he will not, at
any time during or after Executive’s employment hereunder, make any unauthorized
disclosure of, and will prevent the removal from CEP’s or the Company’s premises
of, Confidential Information or Work Product, or make any use thereof, except in
the carrying out of Executive’s responsibilities during the course of
Executive’s employment hereunder. Executive shall use commercially reasonable
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by him under this Agreement to observe the terms and
conditions set forth herein as though each such person or entity was bound
hereby. Executive shall have no obligation under this Agreement to keep
confidential any Confidential Information if and to the extent that disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, Executive shall provide the Company
with prompt notice of such requirement prior to making any such disclosure so
that the Company may seek an appropriate protective order. At the request of the
Company at any time, Executive agrees to deliver to the Company all Confidential
Information that he may possess or control. Executive agrees that all
Confidential Information (whether now or hereafter existing) conceived,
discovered or made by him during the period of Executive’s employment hereunder
exclusively belongs to the Company (and not to Executive), and Executive will
promptly disclose such Confidential Information to the Company and perform all
actions reasonably requested by the Company to establish and confirm such
exclusive ownership. Affiliates of the Company, shall be third-party
beneficiaries of Executive’s obligations under this Section 6(a). As a result of
Executive’s employment hereunder, Executive may also from time to time have
access to, or knowledge of, confidential information or work product of third
parties, such as customers, suppliers, partners, joint venturers and the like,
of CEP or the Company. Executive also agrees to preserve and protect the
confidentiality of such third-party confidential information and work product to
the same extent, and on the same basis, as the Confidential Information and Work
Product.

(iv) Ownership by the Company. If, during Executive’s employment hereunder,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, computer programs, e-mail, voice mail, electronic databases,
drawings,

 

14



--------------------------------------------------------------------------------

maps, architectural renditions, models, manuals, brochures or the like) relating
to CEP’s or the Company’s business, products or services, whether such work is
created solely by Executive or jointly with others (whether during business
hours or otherwise and whether on CEP’s or the Company’s premises or otherwise),
including any Work Product, the Company shall be deemed the author of such work
if the work is prepared by Executive in the scope of Executive’s employment; or,
if the work is not prepared by Executive within the scope of Executive’s
employment but is specially ordered by the Company as a contribution to a
collective work, as a part of an audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be work made-for-hire, and the Company shall be the
author of the work. If such work is neither prepared by Executive within the
scope of Executive’s employment nor a work specially ordered that is deemed to
be a work made-for-hire, then Executive hereby agrees to assign, and by these
presents does assign, to the Company all of Executive’s worldwide right, title
and interest in and to such work and all rights of copyright therein.

(v) Assistance By Executive. During the period of Executive’s employment
hereunder and thereafter, Executive shall reasonably assist the Company and its
nominee, at any time, in (a) the protection of the Company’s worldwide right,
title and interest in and to Work Product, (b) the execution of all formal
assignment documents requested by the Company or its nominee and (c) the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.

(vi) Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Section 6(a) by Executive, and the
Company shall be entitled to enforce the provisions of this Section 6(a) by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach. Such remedies shall not be deemed to be the exclusive
remedies for a breach of this Section 6(a) but shall be in addition to all
remedies available at law or in equity, including the recovery of damages from
Executive and his agents.

(b) Non-Disparagement. Except as required by law, for a period of one year
immediately following any termination of Executive’s employment hereunder
(a) Executive agrees to refrain from making any statement disparaging CEP or the
Company, any officer, manager, employee or other service provider for CEP or the
Company, or any product or service offered by CEP, the Company or any of their
respective Affiliates; and (b) the Company agrees to refrain from making any
statement disparaging Executive.

(c) Non-Solicitation. For a period of one year immediately following any
termination of Executive’s employment hereunder, Executive shall not directly or
indirectly solicit, induce, recruit, encourage or otherwise endeavor to cause or
attempt to cause any employee or consultant of CEP or the Company to terminate
their relationship with CEP or the Company, as the case may be; provided,
however, that nothing in this Section 6(c) shall prohibit the use of a general
solicitation in a publication or by other means.

(d) Claw-back.

(i) Post-Termination Payments. Executive agrees to promptly repay to the Company
all payments made pursuant to any of Section 5(b), Section 5(c), Section 5(d) or
Section 5(e) if there has been a final and non-appealable judgment entered by a
court of competent jurisdiction that found willful misconduct by Executive in
the performance of his duties prior to the termination of his employment
hereunder.

(ii) Pre-Termination Bonuses. Executive agrees to promptly repay to the Company
any Overpayment in the event of any restatement of CEP’s financial statements
that are filed with the Securities and Exchange Commission. For purposes of this
Section 6(d)(ii), “Overpayment” means the excess, if any, of (i) the amounts
actually paid by the Company pursuant to Section 1 for the two years immediately
prior to such restatement over (ii) the amounts that should have been paid
pursuant to Section 1 for those two years based on the financial results
reflected in such restated financial statements.

 

15



--------------------------------------------------------------------------------

28.

MISCELLANEOUS

(a) Indemnification. If Executive shall obtain any money judgment or otherwise
prevail with respect to any litigation brought by Executive or the Company to
enforce or interpret any provision contained herein, the Company, to the fullest
extent permitted by applicable law, hereby indemnifies Executive for his
reasonable attorneys’ fees, other reasonable professional fees and disbursements
incurred in such litigation and hereby agrees (i) to promptly reimburse
Executive in full all such fees and disbursements and (ii) to promptly pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated, on a per-annum basis, at 2% plus the prime or base rate of interest
as reported from time to time in the Wall Street Journal. All reimbursement
obligations arising pursuant to this Section 7(a) shall remain in effect
throughout the applicable statute of limitations applicable to any contractual
claim under this Agreement. Any expenses eligible for reimbursement hereunder
shall not affect the expenses eligible for reimbursement in any other calendar
year. The right to reimbursement hereunder is not subject to liquidation or
exchange for another benefit.

(b) Payment Obligations Absolute. Except as specifically provided in
Section 6(a)(vi), the Company’s obligation to pay Executive the amounts and to
make the arrangements provided in this Agreement shall be absolute and
unconditional and shall not be affected by any circumstances, including any
set-off, counterclaim, recoupment, defense or other right that CEP, the Company
or any of their respective subsidiaries may have against him or anyone else. All
amounts payable by the Company (including its subsidiaries) shall be paid
without notice or demand. Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, and, except as provided in Section 5(b)(iii) or
Section 5(c)(v) hereof, the obtaining of any such other employment shall in no
event effect any reduction of the Company’s obligations to make (or cause to be
made) the payments and arrangements required to be made under this Agreement.

(c) Notices. For purposes of this Agreement, notices and all other
communications provided in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, or when sent by recognized overnight delivery service, addressed as
follows:

If to the Company:

Constellation Energy Partners LLC

1801 Main Street, Suite 1300

Houston, TX 77002

Attention: Legal Department

If to Executive:

Michael B. Hiney

1801 Main Street, Suite 1300

Houston, TX 77002

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

16



--------------------------------------------------------------------------------

(d) Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas, without reference to its
choice of law provisions.

(e) No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

(f) Severability. Any provision in this Agreement that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.

(h) Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

(i) Headings. The Article, Section and paragraph headings have been inserted
herein for purposes of convenience and shall not be used for interpretive
purposes.

(j) Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

(k) Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit of Executive and
his estate. If Executive shall die prior to full payment of amounts due pursuant
to this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate. Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

(l) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including all prior employment
and severance agreements, if any, by and between the Company and Executive. Any
modification of this Agreement will be effective only if it is in writing and
signed by both parties.

(m) CEP Agreements.

(i) CEP Guaranty. CEP hereby unconditionally and irrevocably guarantees to
Executive the prompt and full discharge by the Company of all of the Company’s
covenants, agreements, obligations and liabilities under this Agreement (the
“Company Obligations”) in accordance with the terms hereof. CEP hereby
guarantees to Executive full and complete performance by the Company of each and
all of the Obligations, including the due and punctual payment of all amounts
that may become due and payable to Executive hereunder. CEP acknowledges and
agrees that, with respect to all Company Obligations that are obligations to pay
money, such guaranty shall be a guaranty of payment and not of collection. If
the Company shall default in the due and punctual performance of any of the
Company Obligations, including the full and timely payment of any amounts owed
pursuant to the Company Obligations, CEP will forthwith perform or cause to be
performed such Company Obligations and will forthwith make full payment of any
amount due with respect thereto at its sole cost and expense and without notice
or demand by Executive or the necessity

 

17



--------------------------------------------------------------------------------

of exhausting Executive’s remedies against the Company in respect of such
Company Obligations. Without limiting the generality of the remaining terms and
conditions of this Agreement, the parties to this Agreement agree and
acknowledge that nothing in this Section 7(m)(i) shall hinder the Company in the
full exercise of its right to terminate the employment of Executive pursuant to
Section 3(b).

(ii) CEP Not Employer. The Company, CEP and Executive each acknowledge and agree
that CEP is a party to this Agreement solely for the limited purpose making the
agreements set out in this Section 7(m) and nothing in this Agreement is
intended to make CEP the employer of Executive for any purpose.

[SIGNATURE PAGE FOLLOWS]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

THE COMPANY: CEP SERVICES COMPANY, INC. By:     Name:   Stephen R. Brunner
Title:  

President, Chief Executive Officer and Chief

Operating Officer

 

EXECUTIVE     Michael B. Hiney CEP:

CONSTELLATION ENERGY PARTNERS LLC

(solely for purposes of agreeing to Section 7(m) of

this Agreement)

 

By:     Name:   Stephen R. Brunner Title:  

President, Chief Executive Officer and Chief

Operating Officer

 

19